Elsworth, Chief' JuJlice.
Suggeftions of policy and conveniency cannot be confidered in the judicial determination óf a queftion of right-.: the Treaty with France, whatever that is,' muft have its effe¿L By the 19th artidle, it is declared, that French veflcls, whether public and of war, or private and of merchants, may, on any urgent, neceffity, enter our ports, and be fupplied with'all things needful for repairs. In' the prefent'cafe, the privateer only underwent a repair; and the mere- re-placement of her force cannot tie a- material augmentation; even if an augmentation of force could be deemed (which we do not decide) a fufficient caufe for reftitution.
By the Court : Let the decree, of the Circuit Court be affirmed.*

 See p. 285. ant. Gey tret al, nr fus, Mifheilet. a!, and the ihip Den Onzeke-er.